Case 1:15-cv-02739-LAP Document 105 Filed 07/24/19 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

 

 

 

 

 

mmm mee mmm em x
PETERSEN ENERGIA INVERSORA,S.A.U. — :
AND PETERSEN ENERGIA, 8.A.U., : Case No. 1:15-ev-02739-LAP

Plaintiffs,

against } USDC SDNY
eee RONICALLY FILED

ARGENTINE REPUBLIC and YPF S.A., : : BLE! s

Defendants. : DATE FILED: ee}
we ee eH ee eH He ee es ss eee x

NOTICE OF SUBSTITUTION OF ATTORNEYS
PLEASE TAKE NOTICE that the firm of AKERMAN LLP hereby withdraws as counsel
for Defendant the Argentine Republic (“Argentina”) in the above-captioned action and requests
such attorneys’ names be “terminated” from the court’s docket. The firm of SKADDEN, ARPS,
SLATE, MEAGHER & FLOM LLP is replacing AKERMAN LLP as counsel for Argentina in
this matter.

Dated: New York, New York

 

July 8, 2019
/s/ Martin Domb /s/ Maura Barry Grinalds
Martin Domb Maura Barry Grinalds
AKERMAN LLP SKADDEN, ARPS, SLATE,
666 Fifth Avenue, 20" Floor MEAGHER & FLOM LLP
New York, New York 10103 Four Times Square
Tel: (212) 880-3800 New York, New York, 10036
martin.domb@akerman.com Tel: (212) 735-3000

maurabarry. grinalds@skadden.com
The substitution of attorneys is hereby approved and SO ORDERED:

Date: 24, RUG
: pb, Yay LP owl

{
Hon, Loretta A. Preska

 
